Citation Nr: 1218969	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  10-00 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a healed fracture, right clavicle (major).

2.  Entitlement to a rating in excess of 10 percent for residual scars, front scalp and parietal area.

3.  Entitlement to a compensable rating for residual scars, midline abdomen and bilateral chest.  

4.  Entitlement to an initial rating in excess of 10 percent for headaches.

5.  Entitlement to an effective date earlier than February 19, 2009, for the grant of service connection for headaches.

6.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a back condition.

7.  Entitlement to service connection for depression.

8.  Entitlement to service connection for fibromyalgia.

9.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, claimed as nerve damage.

10.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, claimed as nerve damage.

11.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, claimed as nerve damage.

12.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, claimed as nerve damage.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to November 1985 and from November 1988 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In September 2008, the RO denied increased ratings for the Veteran's service-connected right clavicle disability and scars.  In July 2009, the RO granted service connection for headaches and assigned a 10 percent disability rating effective February 19, 2009.  The RO also denied service connection for depression, fibromyalgia, and peripheral neuropathy of all four extremities.  Finally, the RO declined to reopen a previously denied claim of service connection for a back condition.

In a December 2009 rating decision, the RO granted a 10 percent rating for scars of the frontal scalp and parietal area, effective June 5, 2008.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In correspondence dated February 2012, the Veteran requested an opportunity to testify at a videoconference hearing at the RO before a member of the Board.  She specifically indicated that she wanted the hearing to take place at the RO in St. Louis, Missouri.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a videoconference hearing before a Veterans Law Judge.  The Veteran should be notified in writing of the date, time and location of the hearing.  If possible, the hearing should be scheduled at the St. Louis, Missouri RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


